DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 7/21/2022. Claims 1-12 & 26-37 are pending in this application. Claims 13-25 are canceled. 
Allowable Subject Matter
2.	Claims 1-12 & 26-37 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a contact electrode above the substrate, wherein the contact electrode includes a conductive material; an epitaxial layer above the contact electrode; a channel layer above the epitaxial layer and above the contact electrode, wherein the channel layer is in direct physical contact with the epitaxial layer, the channel layer includes a channel material, a conduction band of the channel material and a conduction band of a material of the epitaxial layer are substantially aligned with an energy level of the conductive material, and a bandgap of the material of the epitaxial layer is smaller than a bandgap of the channel material, as in the context of claim 1; and 
a contact electrode above the substrate, wherein the contact electrode includes a conductive material; an epitaxial layer above and in direct physical contact with the contact electrode; a channel layer above the epitaxial layer and above the contact electrode, wherein the channel layer includes a channel material, a conduction band of the channel material and a conduction band of a material of the epitaxial layer are substantially aligned with an energy level of the conductive material, and a bandgap of the material of the epitaxial layer is smaller than a bandgap of the channel material, as in the context of claim 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/25/22